Riley, C.J.
(dissenting). I disagree with the assertion of the lead opinion that applying a judicial balancing test is inappropriate to determine which records are exempt from disclosure under § 13(l)(a) of Michigan’s Freedom of Information Act, MCL 15.231 et seq.; MSA 4.1801(1) et seq. In UPGWA v Dep’t of State Police, 422 Mich 432; 373 NW2d 713 (1985), I concluded that a balancing of the public interest in disclosure against the privacy interest at stake is appropriate in determining which public records may be exempted pursuant to § 13(1)(a) of the act, and that the foia’s core purpose as expressed in the policy section of the act, MCL 15.231(2); MSA 4.1801(1)(2), must be considered in weighing the public-interest side.1 The greater the tendency that release of the information will have in furthering the act’s core purpose, the more the scale will tip in favor of disclosure.2 I remain convinced that this is the correct approach for the reasons I stated in UPGWA, supra.3
In balancing the public interest against the privacy interest at stake in the case at bar, I conclude that furnishing the employee’s home addresses to the plaintiffs would amount to a clearly unwarranted invasion of privacy. Contrary to the view of the lead opinion, I believe that employees do have a strong privacy interest in their home addresses. The United States Court of Appeals for the Fourth Circuit reached the same conclusion in *131American Federation of Government Employees, AFL-CIO, Local 1923 v Dep’t of Health & Human Services, 712 F2d 931, 932 (CA 4, 1983), a case interpreting the federal foia4 counterpart of the § 13(1)(a) exemption of the Michigan foia:
Employees have a strong privacy interest in their home addresses. Disclosure could subject the employees to an unchecked barrage of mailings and perhaps personal solicitations, for no effective restraints could be placed on the range of uses to which the information, once revealed, might be put.
I believe this reasoning is equally applicable to the case at bar. Furthermore, I believe disclosure of the employees’ home addresses would do very little, if anything, to further the act’s core purpose. Release of such information will primarily inure to the benefit of the unions in a proprietary sense. It will not do anything to inform the requesters of the affairs of government or of the official acts of public officials or employees, nor will it facilitate their participation in the democratic process.
In light of the above, I believe that the privacy interests at stake substantially outweigh the public interest in disclosure and that the department properly exempted the requested records. Therefore, I would reverse.
Griffin, J., took no part in the decision of this case.

 MCL 15.231(2); MSA 4.1801(1)(2) provides:
It is the public policy of this state that all persons are entitled to full and complete information regarding the affairs of government and the official acts of those who represent them as public officials and public employees, consistent with this act. The people shall be informed so that they may fully participate in the democratic process. [Emphasis added.]


 UPGWA, supra, 460-461.


 Id.


 5 use 552(b)(6).